In re: John K. Snyder applying for writs of certiorari, mandamus and prohibition.
Writ granted as to assignments of error 3 and 4, with rule to show cause. See order.
BARHAM, J., is of the opinion the writ should be denied there being no showing of irreparable injury.
The petition of relator in the above entitled and numbered cause having been duly considered, and the Court being of the opinion that Assignments of Error Nos. 3 and 4 require supervisory action:
It is ordered, that the Honorable Guy E. Humphries, Jr., Judge of the Ninth Judicial District Court, Parish of Rapides, State of Louisiana, set aside and vacate his ruling dismissing the rule nisi issued on August 14, 1969, seeking a suspension, or continuance of this civil action and grant a hearing on said rule nisi to suspend, or continue this civil action.
It is further ordered, that in the event the respondent judge fails to comply with the aforesaid orders on or before October 29,1969, that a writ of certiorari issue herein directing the trial judge to transmit to the Supreme Court of Louisiana the record or a certified copy of the record in this proceeding, and that the trial judge show cause in this Court on December IS, 1969 at 11:00 a. m. why the rule nisi for a suspension, or a continuance, should not be heard on its merits.